IN THE SUPREME COURT OF PENNSYLVANIA


OFFICE OF DISCIPLINARY COUNSEL, :            No. 2723 Disciplinary Docket No. 3
                                :
                Petitioner      :            No. 69 DB 2020
                                :
           v.                   :            Attorney Registration No. 78413
                                :
BRADLEY ADAM WINNICK,           :            (Dauphin County)
                                :
                Respondent      :




                                        ORDER

PER CURIAM
      AND NOW, this 24th day of February, 2021, upon consideration of the

Recommendation of the Three-Member Panel of the Disciplinary Board, the Joint Petition

in Support of Discipline on Consent is granted, and Bradley Adam Winnick is suspended

on consent from the Bar of this Commonwealth for a period of one year and one day,

retroactive to May 22, 2020. Respondent shall comply with all the provisions of Pa.R.D.E.

217 and pay costs to the Disciplinary Board. See Pa.R.D.E. 208(g).